Citation Nr: 1432758	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain, to include costochondritis and shortness of breath.  

2.  Entitlement to service connection for joint pains of the left hip and knees, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In a September 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for depressive disorder not otherwise specified.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The issue of entitlement to service connection for joint pains of the left hip and knees, to include degenerative joint disease is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current costochondritis cannot be reasonably disassociated from her active military service.



CONCLUSION OF LAW

Costochondritis was incurred in or due to active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for costochondritis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran contends that her current costochondritis began during active service. In this regard, during the June 2010 hearing before the Board, the Veteran testified that she first began experiencing chest pain and shortness of breath during service, particular while running, marching, and performing other strenuous exercises. She stated that she still experienced this same chest pain, which could occur at any time.

Service treatment records include the November 1987 induction physical examination, which is negative for complaints of chest pain and shortness of breath, or a diagnosis of a respiratory disorder.  The September 1990 separation physical examination shows that the Veteran endorsed a history of shortness of breath and pain or pressure in the chest, and the examiner noted that the Veteran reported chest pain, with palpitations.  While no abnormalities were noted upon clinical evaluation, the Veteran indicated on the report of the September 1990 examination that there had been no significant change in her health since her last physical examination, except "I have chest pains[.]"   
  
In August 2009, the Veteran underwent a VA examination, during which she reported that she had experienced chest pressure, shortness of breath, and chest pain since active service.  The examiner diagnosed left costochondritis, and noted that the Veteran had complaints of shortness of breath during service that had continued since such time.  The examiner commented that part of the Veteran's shortness of breath was probably related to her weight and poor conditioning.  The examiner further commented that the Veteran's chest pain was due to her costochondritis.  

In August 2013, the August 2009 VA examiner provided an addendum opinion to the August 2009 VA examination.  Upon review of the claims file, the examiner indicated that the Veteran's current costochondritis, to include chest pain and shortness of breath, was related to the Veteran's active duty service.  

The Board finds that the evidence of record supports a finding of service connection for costochondritis.  A post-service VA examination report shows a current diagnosis of costochondritis in August 2009.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The evidence of record demonstrates that the Veteran reported a history of shortness of breath and pain or pressure in the chest on the report of the September 1990 separation physical examination.  In addition, during such examination, the Veteran also reported that there had been no significant change in her health since her last physical examination, except her chest pains.  The Veteran has testified that since separation from service, she has continued to have the symptoms associated with her currently diagnosed costochondritis disorder, to include chest pains and shortness of breath.  The Veteran's statements are both competent and credible.  Moreover, upon VA examination in August 2009, the examiner diagnosed costochondritis, and in a subsequent August 2013 addendum opinion, related such diagnosis to the Veteran's active service.  

Accordingly, the Board finds that the preponderance of the probative evidence shows that the Veteran currently has costochondritis that is related to active service.  Therefore, entitlement to service connection for costochondritis is warranted.    


ORDER

Service connection for costochondritis is granted.  


REMAND

When the Board last reviewed the case in July 2013, it noted the Veteran's assertion that her joint pains of the left hip and knees were secondary to the service-connected bilateral flatfoot disorder.  In support of this contention, the Veteran's representative submitted an article on the subject of flatfoot, which indicates that symptoms of flatfoot include lower extremity pain or fatigue in the hips and knees.  Thus, the Board remanded the case in order to afford the Veteran another VA examination to address whether the current diagnoses of degenerative joint disease of the knees and/or greater trochanteric bursitis of the left hip were caused or aggravated by the service-connected bilateral flatfoot disorder.  38 U.S.C.A. 
§ 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a VA examination in August 2013.  The examiner diagnosed degenerative joint disease of the knees and trochanteric bursitis of the left hip.  The examiner provided a negative opinion with respect to whether the Veteran's current bilateral knee degenerative joint disease was aggravated by the service-connected bilateral flatfoot disorder; however, the Board finds the rationale for such opinion inadequate.  Specifically, the examiner relied on a lack of "medical evidence" demonstrating that such disorders were aggravated by the service-connected bilateral flatfoot disorder.  Moreover, regarding the Veteran's trochanteric bursitis of the left hip, the examiner did not provide any rationale to support the negative opinion regarding aggravation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the examiner failed to address whether such diagnoses were caused by the service-connected flatfoot disorder.  Therefore, an addendum VA opinion that addresses whether the Veteran's current bilateral knee degenerative joint disease and trochanteric bursitis of the left hip were caused or aggravated by the service-connected bilateral flatfoot disorder is necessary prior to a determination in this case. 

As there has not been substantial compliance with the July 2103 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated her for joint pains of the left hip and knees.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The evidence of record and all electronic records must be made available to the August 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the August 2013 addendum to the August 2009 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the August 2009 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed degenerative joint disease of the knees and/or greater trochanteric bursitis of the left hip, is due to or aggravated to any degree by the Veteran's service-connected bilateral flatfoot disorder.  The examiner must provide an explanation for the statement there was a lack of medical evidence demonstrating that the bilateral knee disorder was aggravated by the Veteran's bilateral flat feet.  The examiner must indicate what kind of facts would demonstrate that a flat foot disorder would aggravate a bilateral knee disorder, or whether it is medically impossible that a flat foot disorder would aggravate a knee disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The addendum report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


